DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 10, 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecht et al. (US 6142478).
	Regarding claim 1, Pecht et al. discloses a hydrodynamic sealing component Fig. 11, comprising: a land portion 148; a plurality of hydrodynamic grooves 144, 146; wherein the hydrodynamic grooves include shallow grooves 146 and deep grooves 144, and the shallow grooves have a depth that is less than the depth of the deep grooves and the shallow grooves and the deep grooves extend to an inner diameter of the hydrodynamic sealing component.  However, Pecht et al. fails to explicitly disclose that the groove length size does not extend to an inner diameter edge of the hydrodynamic sealing component.  Pecht et al. does disclose that because of differences in the sealing environment, for In re Aller, 105 USPQ 233. 	Regarding claim 2, Pecht et al. discloses wherein the shallow grooves 146 and deep grooves 144 alternate around a circumference of a face of the hydrodynamic sealing component.
 	Regarding claims 3, 5, 7, 17 and 18, Pecht et al. discloses the invention as claimed above but fails to explicitly disclose the arrangement of the grooves being radially offset inward form an outer diameter.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the grooves at any desired position on the surface base on the application and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Regarding claims 4 and 8, Pecht et al. as modified discloses wherein the shallow grooves 146 and the deep grooves 144 are provided at an angle coming off the inner diameter, however Pecht et al. fails to explicitly disclose where the angle is less than about 15 degrees.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the angle In re Aller, 105 USPQ 233.
 	Regarding claim 6, Pecht et al. discloses wherein the shallow grooves 146 and the deep grooves 144 are provided in pairs, and the pairs of shallow grooves and the pairs of deep grooves alternate around a circumference of the hydrodynamic sealing component.
 	Regarding claim 9, Pecht et al. discloses wherein at least one of the shallow grooves 146 and the deep grooves 144 have a substantially consistent depth. 	Regarding claim 10, Pecht et al. discloses wherein the shallow grooves 146 and the deep grooves 144 have depths within a range of about 0.000425 in. to about 0.000080 in. (Col. 15, Ln. 43-53).
 	Regarding claims 11-13, Pecht et al. as modified fails to explicitly disclose wherein the maximum depth of the deep grooves is about 0.001 in. or less.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify depth of the grooves to any number of ranges (i.e. about 0.001 in. or less, etc.) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 14, Pecht et al. discloses wherein at least some of the plurality of hydrodynamic grooves 124’ Fig. 10 include a tapered portion 128’.
 	Regarding claims 15 and 16, Pecht et al. as modified fails to explicitly disclose wherein at least one of the shallow grooves or the deep grooves extends more than 60 or 72 degrees circumferentially around a face of the hydrodynamic sealing component. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) 	Regarding claims 19 and 21, Pecht et al. as modified fails to explicitly disclose a ratio of surface area of lands-to-grooves is 1:1 or less.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ratio of land to grooves to any number of ranges (i.e. 1:1 or less, etc.) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 20, Pecht et al. as modified discloses wherein the hydrodynamic grooves include shallow grooves 146 and deep grooves 144, the shallow grooves having a depth that is less than the depth of the deep grooves. 	Regarding claim 25, Pecht et al. discloses wherein the shallow grooves 146 and deep grooves 144 have substantially the same length.


Allowable Subject Matter
Claims 22 and 23 are allowed.

	
	
 	

Response to Arguments
Applicant's arguments filed 07/24/2020 have been fully considered but they are not persuasive. Applicant argues that nowhere does Pecht establish that a configuration/location (i.e., radial placement) achieves a recognized result. As such, absent any other reasoning, it would not be obvious to modify the grooves in Pecht to extend to an inner diameter edge, such as recited in claim 1.  The Examiner disagrees.  The Pecht reference recognizes that an increase in overall groove area ( i.e. length times width, where length determines “radial placement”) can maximize hydrostatic lift (i.e. result effective).  Applicant further argues that the positioning of the grooves such that extend to an inner diameter edge is not mere rearrangement of parts.  This is not persuasive, since the claim discloses arrangement parameters (e.g. offset, angular orientation, etc.) which is considered an arrangement of the parts, moreover, Pecht recognizes angular manipulation of the grooves will determine the amount of fluid pumped into the seal gap by each groove, with larger angles providing more pumping effect if all other parameters are maintained.  (Also, see, Col. 11, Ln. 63-66).  Applicant further argues that the Pecht reference teaches away from having grooves extend to the inner diameter edge.  This is not persuasive, since this is just one embodiment, in another embodiment (e.g. Fig. 11, 14) grooves are capable of extending to inner diameter edge of ring 162 and remain within inner diameter edge thereof. Also see Fig. 14



 	 					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUGENE G BYRD/Examiner, Art Unit 3675